                                                                            ISTRIC
                                                                       TES D      TC
                                                                     TA
 1   KILPATRICK TOWNSEND & STOCKTON LLP




                                                                                                  O
                                                                 S
     GREGORY S. GILCHRIST (State Bar No. 111536)




                                                                                                   U
                                                               ED
     ggilchrist@kilpatricktownsend.com




                                                                                                    RT
 2
                                                                                     DERED




                                                           UNIT
     SOPHY MANES (State Bar No. 287583)                                      O OR
 3   smanes@kilpatricktownsend.com                                   IT IS S




                                                                                                             R NIA
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
                                                                                                      ers
     Telephone: 415 576 0200                                                          nz   alez Rog




                                                           NO
                                                                              onne Go
 5   Facsimile: 415 576 0300                                         Judge Yv




                                                                                                            FO
                                                             RT




                                                                                                        LI
 6   Attorneys for Plaintiff
                                                                    ER        1/16/19




                                                                 H




                                                                                                      A
     NUTRANEXT BUSINESS, LLC                                                                           C
 7                                                                       N                 F
                                                                             D IS T IC T O
                                                                                   R
 8                               UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11   NUTRANEXT BUSINESS, LLC,                           Civil Action No. 18-cv-06760-YRG

12                 Plaintiff,                           PLAINTIFF’S NOTICE OF VOLUNTARY
                                                        DISMISSAL WITHOUT PREJUDICE
13          v.
                                                        Judge:      Hon. Yvonne Gonzalez Rogers
14   BLUEBONNET NUTRITION
     CORPORATION,
15
                   Defendant.
16

17          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Nutranext Business,

18   LLC voluntarily dismisses this action against Defendant Bluebonnet Nutrition Corporation

19   (“Defendant”) without prejudice. This Notice of Dismissal is being filed with the Court before

20   service by Defendant of either an answer or a motion for summary judgment..

21   DATED: January 15, 2019              Respectfully submitted,
22                                        KILPATRICK TOWNSEND & STOCKTON LLP
23

24                                        By: /s/Gregory S. Gilchrist
                                              GREGORY S. GILCHRIST
25
                                          Attorneys for Plaintiff
26                                        NUTRANEXT BUSINESS, LLC
27

28
     71487472V.1
     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                            -1-
     CASE NO. 18-cv-06760-YRG
